Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 38 and 41-53 are pending.
Claims 43 and 49 are withdrawn.
Claims 38, 41-42, 44-48 and 50-53 are examined herewith.

Applicants response filed 8/11/2022 has been received and entered in the applications.

Action Summary
Claims 38, 41-42, 44-48 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. Publication 2016/0287594) and in view of European Medicines Agency (hereinafter EMA) (9 October 2017 EMA/CHMP/272866/2013 Committee for Human Medicinal Products (CHMP), pages 1-15) both are of record is maintained with modifications due to applicants amendment of claims.

Response to Arguments


Applicants argue on page 5 of the arguments that EMA does not disclose suspension formulations comprising ibrutinib and from 8 mg/ml to 20 mg/ml of benzyl alcohol.  This argument has been fully considered but has not been found persuasive. Gupta teaches ibrutinib.  And EMA teaches that benzyl alcohol is used in a concentration of 2% as an preservative (page 4).  EMA teaches that the concentration of benzyl alcohol of 0.9% solutions (page 8).  And benzyl alcohol is a well-known preservative in which is taught in a concentration of 0.9% w/v and 2% w/v, which may be converted to mg/ml.  Benzyl alcohol in a concentration of 0.9% w/v is 9 mg/ml and 2% of benzyl alcohol is 29 mg/ml which is within the claimed range.  
Applicants argue on page 5 that it would not have been obvious to modify Gupta to include benzyl alcohol in any amount. This argument has been fully considered but has not been found persuasive. It would have been obvious to incorporate benzyl alcohol as a mainly employed as solubilizing agent and/or preservative in medicinal products to the composition of Gupta.  One would have been motivated to incorporate benzyl alcohol because it is known in the art that benzyl alcohol is employed as a solubilizing agent and/or preservative in composition as taught by EMA with a reasonable expectation of success absence evidence to the contrary.  

Applicants argue on page 6 that the office has failed to establish prima facie case of obviousness because there is no reason to believe that a person of ordinary skill would have been motivated to overall the Gupta formulation to include from 8 mg/ml to 20 mg/ml of benzyl alcohol unless they were already aware of applicant’s disclosure. This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first and second paragraphs above.  Additionally, applicants appear to assert hindsight reconstruction argument.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue on page 6 that EMA does not teach the advantages associated with its use in Applicant’s invention such as stabilization of the formulation thereby preventing undesired co-crystals, impurities or sedimentation as discussed for instance, at page 5, line 32-page 6, line 4.  This argument has been fully considered but has not been found persuasive.  EMA teaches that the use of benzoic acid and benzyl alcohol as excipients and mainly employed as solubilizing agent and/or preservative in medicinal products. It would have been obvious to one of ordinary skills in the art to incorporate benzyl alcohol to the composition of Gupta.  One would have been motivated to incorporate benzyl alcohol because it is known in the art to be an effective preservative in pharmaceutical composition as disclosed by EMA with a reasonable expectation of success absence evidence to the contrary.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38, 41-42, 44-48 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. Publication 2016/0287594) and in view of European Medicines Agency (hereinafter EMA) (9 October 2017 EMA/CHMP/272866/2013 Committee for Human Medicinal Products (CHMP), pages 1-15) both are of record.

Gupta teaches Example 2, Liquid Suspension Composition Containing Ibrutinib, 0.125 (i) 70 mg/mL Ibrutinib Liquid Suspension. A liquid composition containing 70 mg/mL of Ibrutinib was prepared. Specifically, water (300 mL) was mixed with a composition MCC of CCS (Avicel RC591; 6.5 g) for 30 minutes. This dispersion was then homogenized for 30 seconds using a SILVERSONR) homogenizer L2R at the maximal speed (7500 rpm). HPMC (29105 mPas; 1.25 g) was mixed with water (120 mL) until homogeneous using a magnetic stirrer. Micronized Ibrutinib (35 g, Lonza Clinical) was then added to the HPMC solution and mixed for 120 minutes. The MCC/CCS dispersion was then mixed with the Ibrutinib mixture. Sucralose (0.5 g), sodium methyl parahydroxybenzoate (0.5725 g), and sodium ethyl parahydroxybenzoate (0.2875 g) were added to the mixture. After about 10 minutes stirring, citric acid monohydrate (0.7565g), and disodium hydrogen phosphate anhydrous parenteral (0.69 g) were then added to this mixture. The mixture was stirred for about 10 minutes until the content solubilized. The pH of the mixture was measured and found to be 5.99, thereby eliminating the need to adjust the pH. The mixture was then diluted with purified water until a final weight of 510.5 g. The mixture was again measured and found to be about 6.  0127. The concentration for each component in the final liquid composition is provided in Table 2. (ii) 40 mg/mL Ibrutinib Liquid Suspension 0129. A liquid composition containing 40 mg/mL of Ibrutinib was prepared. Specifically, water (300 mL) was mixed with a composition MCC of CCS (Avicel RC591; 7g) for 30 minutes. This dispersion was then homogenized for 30 seconds using a SILVERSONR) homogenizer L2R at the maximal speed (7500 rpm). HPMC (29105 mPas: 0.5 g) was mixed with water (120 mL) until homogeneous using a magnetic stirrer. Micronized Ibrutinib (20g, Lonza Clinical) was then added to the HPMC solution and mixed for 120 minutes. The MCC/CCS dispersion was then mixed with the Ibrutinib mixture. Sucralose (0.25 g), sodium methyl parahydroxybenzoate (0.6791 g) and sodium ethyl parahydroxybenzoate (0.3387 g) were added to the mixture. After about 10 minutes stirring, citric acid monohydrate (0.801 g), and disodium hydrogen phosphate anhydrous parenteral (0.69 g) were then added to this mixture. The mixture was stirred for about 10 minutes until the contents solubilized. The pH of the mixture was measured and found to be about 5.99, thereby eliminating the need to adjust the pH. The mixture was then diluted with purified water until final weight of 507g. This mixture was then homogenized. The pH was again measured and found to be about 6. The concentration for each component in the final liquid composition is provided in Table 3. (paragraphs 0126-129).  Gupta teaches that A pharmaceutical composition comprising Ibrutinib, a salt, prodrug, or metabolite thereof, microcrystalline cellulose, croscarmellose sodium, Sodium lauryl Sulfate, and magnesium Stearate (claim 1).  The pharmaceutical composition of claim 1 comprising about 40 to about 45% by weight of Ibrutinib (claim 2).  The pharmaceutical composition of claim 1, comprising about 50 to about 140 mg of Ibrutinib (claim 3).  The pharmaceutical composition of claim 1, comprising about 44 to about 47% by weight of microcrystalline cellulose (claim 4).  The pharmaceutical composition of of croscarmellose Sodium (claim 5).  Gupta teaches that amount of Ibrutinib administered may vary depending upon severity of the disease, weight of the Subject, age of the Subject, among others. In one embodiment, an effective amount is about 0.1 to about 5000 mg/day.  In one embodiment, an effective amount of Ibrutinib is about 1 to about 1500 mg/day. In another embodiment, the effective amount of Ibrutinib is about 20 to about 450 mg/day. In a further embodiment, the effective amount of Ibrutinib is about 20 to about 420 mg/day. In yet another embodiment, the effective amount of Ibrutinib is about 30 to about 300 mg/day. In still a further embodiment, the effective amount of Ibrutinib is about 50 to about 200 mg/day. In another embodiment, the effective amount of Ibrutinib is about 70 to about 140 mg/day (paragraph 109).  Gupta teaches purified water (figure 3), a sufficient amount of a diluent, such as water, may be included in the composition to ensure a volume of about 1 mL (paragraph 0072).  Gupta teaches Emollients may include, without limitation, stearyl alcohol, mink oil, cetyl alcohol, oleyl alcohol, isopropyl laurate (paragraph 0088).  Gupta teaches that Sweeteners may also be included in the compositions, solid or liquid, described herein. In one embodiment, the Sweeter is sucralose. In another embodiment, the composition contains about 0.1 to about 1.5 mg/mL of the Sweetener. In other embodiments, the composition contains 0.5 to about 1.5 mg/mL of the Sweetener. In a further embodiment, the composition contains about 1 mg/mL of the Sweetener. In another embodiment, the composition contains about 0.5 mg/mL of the sweetener (paragraph 0069). Gupta teaches that the buffering agent is citric acid monohydrate or disodium hydrogen phosphate. In another embodiment, the composition contains about 2.5 to about 3.5 mg/mL of a buffering agent. In Some embodiments, the composition contains about 1 to about 1.5 mg/mL of a first buffering agent. In other embodiments, the composition contains about 0.5 to about 0.7 mg/mL of the buffering agent. In a further embodiment, the composition contains about 1.5 mg/mL of a first buffering agent and about 1.5 mg/mL of a second buffering agent. In other embodiments, the composition contains about 1.6 mg/mL of a first buffering agent and about 1.4 mg/mL of a second buffering agent. In yet another embodiment, the composition contains about 1.5 mg/mL or 1.6 mg/mL of citric acid monohydrate. In still a further embodiment, the composition contains about 1.4 mg/mL of disodium hydrogen phosphate (paragraph 0069 and table 2). Gupta teaches a pharmaceutical composition comprising:
(i) about 40 to about 45% by weight of Ibrutinib;
(ii) about 44 to about 47% by weight of microcrystalline
cellulose;
(iii) about 6 to about 8% by weight of croscarmellose
Sodium;
(iv) about 1 to about 5% by weight of sodium lauryl
Sulfate; and
(v) about 0.2 to about 0.3% by weight of magnesium
Stearate.
18. A pharmaceutical composition comprising:
(i) about 140 mg of Ibrutinib;
(ii) about 151 mg of microcrystalline cellulose;
(iii) about 23 mg of croscarmellose sodium;
(iv) about 14 mg of sodium lauryl Sulfate; and
(V) about 1.6 mg of magnesium Stearate (claims 17-18).

Gupta does not expressly disclose benzyl alcohol. 

 EMA teaches that the use of benzoic acid and benzyl alcohol as excipients and mainly employed as solubilizing agent and/or preservative in medicinal products (page 3).  Benzyl alcohol is notably used via intramuscular administration in antibiotics, anti-inflammatory products or neuroleptics for its anesthetic properties, in order to reduce pain at the injection site. The median concentration is 150 mg per injection (30 mg/ml). (The range of injected dose varies from 20 to 600 mg/day (page 4).  EMA teaches that benzyl alcohol is used in a concentration of 2% as an preservative (page 4).  EMA teaches that the concentration of benzyl alcohol of 0.9% solutions (page 8).
It would have been obvious to one of ordinary skills in the art at the time of filling to incorporate benzyl alcohol to the composition of Gupta.  One would have been motivated to incorporate benzyl alcohol because it is known in the art to be an effective preservative in pharmaceutical composition as disclosed by EMA with a reasonable expectation of success absence evidence to the contrary. And benzyl alcohol is the only preservative disclosed, one of ordinary skills in the art at the time of filing would have reasonable presumed that benzyl alcohol is at a concentration of 100% by weight since no other preservative is disclosed by Gupta, thus meeting the instant claimed limitation of greater than 99% by weight of benzyl alcohol.  

With regards to the concentration of Ibrutinib, benzyl alcohol, microcrystalline
Cellulose, croscarmellose sodium, water, sucralose and citric acid; it would have been obvious to one of ordinary skills to optimize the concentration and/or dosage of such agents because ibrutinib, microcrystalline cellulose, croscarmellose sodium, water, sucralose and citric acid are taught in Gupta in a range and/or dosages that complete encompasses the instantly claimed ranges and/or dosages.  And benzyl alcohol is a well known preservative in which is taught in a concentration of 0.9% w/v and 2% w/v, which may be converted to mg/ml.  Benzyl alcohol in a concentration of 0.9% w/v is 9 mg/ml and 2% of benzyl alcohol is 29 mg/ml which is within the claimed range.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  Still Further, it is obvious to vary and/or optimize the amount of Ibrutinib , benzyl alcohol, microcrystalline cellulose, croscarmellose sodium, water, sucralose and citric acid provided in the composition, according to the guidance provided by Gupta and EMA, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With regards to the limitation of claims 36 and 52 wherein the composition does not contain a preservative other than benzyl alcohol; Gupta does not disclose benzyl alcohol or any other preservative.  And EMA teaches that the use of benzoic acid and benzyl alcohol as excipients and mainly employed as solubilizing agent and/or preservative in medicinal products.  Therefore, taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing that neither Gupta nor EMA disclose any other preservative with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 42, 44-18, 50-51, 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In looking the specification for support for 8 mg/mL to 20 mg/mL of benzyl alcohol could not be found.  However, page 7, first paragraph recites “between 0.5% and 2% w/v or between about 5 mg/ml and 20 mg/ ml of benzyl alcohol”. And page 13, benzyl alcohol preservative 8-12 mg, page 14; benzyl alcohol preservative 5-15 mg/ml, benzyl alcohol 8-12 mg/ml. No where in the specification discloses benzyl alcohol from 8 mg/ml to 20 mg/ml as claimed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Claims 38,41-42,44-48 and 50-53 are rejected.
No claims are allowed.

Communication
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/           Primary Examiner, Art Unit 1627